Case: 1:20-cv-02421 Document #: 22-1 Filed: 04/23/20 Page 1 of 35 PageID #:2910




                             Exhibit 1
2/27/13        Case: 1:20-cv-02421 Document    #: 22-1Accreditation
                                       ICANN | Registrar Filed: 04/23/20
                                                                    Agreement | Page    2 of 35 PageID #:2911
                                                                                17 May 2001




                                                                 Registrar Accreditation Agreement
                                                                                   (17 May 2001)
                                                                   (Additional appendices posted on 2002 - 2006)
                                                             (View Registrar Accreditation Agreements entered into after 21
                                                                                      May 2009)


          Index

               Section 1. Definitions

               Section 2. ICANN Obligations

               Section 3. Registrar Obligations

               Section 4. Procedures for Establishment or Revision of Specifications and Policies

               Section 5. Miscellaneous Provisions

               Appendices:

                        .aero Appendix

                        .asia Appendix

                        .biz Appendix

                        .cat Appendix

                        .com Appendix

                        .coop Appendix

                        .info Appendix

                        .jobs Appendix

                        .mobi Appendix

                        .museum Appendix

                        .name Appendix

                        .net Appendix

                        .org Appendix


www.icann.org/en/resources/registrars/raa/raa-17may01-en.htm#3                                                                1/34
2/27/13         Case: 1:20-cv-02421 Document    #: 22-1Accreditation
                                        ICANN | Registrar Filed: 04/23/20
                                                                     Agreement | Page    3 of 35 PageID #:2912
                                                                                 17 May 2001

                        .pro Appendix

                        .tel appendix

                        .travel appendix

                        Logo License Appendix


                                     Registrar Accreditation Agreement
          This REGISTRAR ACCREDITATION AGREEMENT ("Agreement") is by and between the Internet
          Corporation for Assigned Names and Numbers, a California non-profit, public benefit corporation, and
          [Registrar Name], a [Organization type and jurisdiction] ("Registrar"), and shall be deemed made on
          ____________________, at Los Angeles, California, USA.

          1. DEFINITIONS. For purposes of this Agreement, the following definitions shall apply:

                1.1 "Accredit" means to identify and set minimum standards for the performance of
                registration functions, to recognize persons or entities meeting those standards, and to enter
                into an accreditation agreement that sets forth the rules and procedures applicable to the
                provision of Registrar Services.

                1.2 "DNS" refers to the Internet domain-name system.

                1.3 The "Effective Date" is _______________________.

                1.4 The "Expiration Date" is _______________________.

                1.5 "ICANN" refers to the Internet Corporation for Assigned Names and Numbers, a party
                to this Agreement.

                1.6 "Personal Data" refers to data about any identified or identifiable natural person.

                1.7 "Registered Name" refers to a domain name within the domain of a TLD that is the
                subject of an appendix to this Agreement, whether consisting of two or more (e.g.,
                john.smith.name) levels, about which a TLD Registry Operator (or an affiliate engaged in
                providing Registry Services) maintains data in a Registry Database, arranges for such
                maintenance, or derives revenue from such maintenance. A name in a Registry Database may
                be a Registered Name even though it does not appear in a zone file (e.g., a registered but
                inactive name).

                1.8 "Registered Name Holder" means the holder of a Registered Name.

                1.9 The word "Registrar," when appearing with an initial capital letter, refers to [Registrar
                Name], a party to this Agreement.

                1.10 The word "registrar," when appearing without an initial capital letter, refers to a person

www.icann.org/en/resources/registrars/raa/raa-17may01-en.htm#3                                                    2/34
2/27/13        Case: 1:20-cv-02421 Document    #: 22-1Accreditation
                                       ICANN | Registrar Filed: 04/23/20
                                                                    Agreement | Page    4 of 35 PageID #:2913
                                                                                17 May 2001

               or entity that contracts with Registered Name Holders and with a Registry Operator and
               collects registration data about the Registered Name Holders and submits registration
               information for entry in the Registry Database.

               1.11 "Registrar Services" means services provided by a registrar in connection with a TLD as
               to which it has an agreement with the TLD's Registry Operator, and includes contracting with
               Registered Name Holders, collecting registration data about the Registered Name Holders,
               and submitting registration information for entry in the Registry Database.

               1.12 "Registry Data" means all Registry Database data maintained in electronic form, and
               shall include TLD Zone-File Data, all data used to provide Registry Services and submitted
               by registrars in electronic form, and all other data used to provide Registry Services
               concerning particular domain name registrations or nameservers maintained in electronic form
               in a Registry Database.

               1.13 "Registry Database" means a database comprised of data about one or more DNS
               domain names within the domain of a registry that is used to generate either DNS resource
               records that are published authoritatively or responses to domain-name availability lookup
               requests or Whois queries, for some or all of those names.

               1.14 A "Registry Operator" is the person or entity then responsible, in accordance with an
               agreement between ICANN (or its assignee) and that person or entity (those persons or
               entities) or, if that agreement is terminated or expires, in accordance with an agreement
               between the US Government and that person or entity (those persons or entities), for
               providing Registry Services for a specific TLD.

               1.15 "Registry Services," with respect to a particular TLD, shall have the meaning defined in
               the agreement between ICANN and the Registry Operator for that TLD.

               1.16 A Registered Name is "sponsored" by the registrar that placed the record associated
               with that registration into the registry. Sponsorship of a registration may be changed at the
               express direction of the Registered Name Holder or, in the event a registrar loses
               accreditation, in accordance with then-current ICANN specifications and policies.

               1.17 "Term of this Agreement" begins on the Effective Date and continues to the earlier of (a)
               the Expiration Date, or (b) termination of this Agreement.

               1.18 A "TLD" is a top-level domain of the DNS.

               1.19 "TLD Zone-File Data" means all data contained in a DNS zone file for the registry, or
               for any subdomain for which Registry Services are provided and that contains Registered
               Names, as provided to nameservers on the Internet.

          2. ICANN OBLIGATIONS.

               2.1 Accreditation. During the Term of this Agreement, Registrar is hereby accredited by
               ICANN to act as a registrar (including to insert and renew registration of Registered Names
               in the Registry Database) for the TLD(s) that are the subject of appendices to this Agreement
www.icann.org/en/resources/registrars/raa/raa-17may01-en.htm#3                                                  3/34
2/27/13        Case: 1:20-cv-02421 Document    #: 22-1Accreditation
                                       ICANN | Registrar Filed: 04/23/20
                                                                    Agreement | Page    5 of 35 PageID #:2914
                                                                                17 May 2001

               according to Subsection 5.5.

               2.2 Registrar Use of ICANN Name and Website. ICANN hereby grants to Registrar a non-
               exclusive, worldwide, royalty-free license during the Term of this Agreement (a) to state that
               it is accredited by ICANN as a registrar for each TLD that is the subject of an appendix to
               this Agreement and (b) to link to pages and documents within the ICANN web site. No
               other use of ICANN's name or website is licensed hereby. This license may not be assigned
               or sublicensed by Registrar.

               2.3 General Obligations of ICANN. With respect to all matters that impact the rights,
               obligations, or role of Registrar, ICANN shall during the Term of this Agreement:

                        2.3.1 exercise its responsibilities in an open and transparent manner;

                        2.3.2 not unreasonably restrain competition and, to the extent feasible, promote
                        and encourage robust competition;

                        2.3.3 not apply standards, policies, procedures or practices arbitrarily,
                        unjustifiably, or inequitably and not single out Registrar for disparate treatment
                        unless justified by substantial and reasonable cause; and

                        2.3.4 ensure, through its reconsideration and independent review policies,
                        adequate appeal procedures for Registrar, to the extent it is adversely affected
                        by ICANN standards, policies, procedures or practices.

          3. REGISTRAR OBLIGATIONS.

               3.1 Obligations to Provide Registrar Services. During the Term of this Agreement, Registrar
               agrees that it will operate as a registrar for each TLD for which it is accredited by ICANN in
               accordance with this Agreement.

               3.2 Submission of Registered Name Holder Data to Registry. During the Term of this
               Agreement:

                        3.2.1 As part of its registration of Registered Names in a TLD as to which it is
                        accredited, Registrar shall submit to, or shall place in the Registry Database
                        operated by, the Registry Operator for the TLD the following data elements:

                                 3.2.1.1 The name of the Registered Name being registered;

                                 3.2.1.2 The IP addresses of the primary nameserver and
                                 secondary nameserver(s) for the Registered Name;

                                 3.2.1.3 The corresponding names of those nameservers;

                                 3.2.1.4 Unless automatically generated by the registry system, the
                                 identity of the Registrar;


www.icann.org/en/resources/registrars/raa/raa-17may01-en.htm#3                                                  4/34
2/27/13        Case: 1:20-cv-02421 Document    #: 22-1Accreditation
                                       ICANN | Registrar Filed: 04/23/20
                                                                    Agreement | Page    6 of 35 PageID #:2915
                                                                                17 May 2001

                                 3.2.1.5 Unless automatically generated by the registry system, the
                                 expiration date of the registration; and

                                 3.2.1.6 Any other data the Registry Operator requires be
                                 submitted to it.

                        The appendix to this Agreement for a particular TLD may state substitute
                        language for Subsections 3.2.1.1 through 3.2.1.6 as applicable to that TLD; in
                        that event the substitute language shall replace and supersede Subsections
                        3.2.1.1 through 3.2.1.6 stated above for all purposes under this Agreement but
                        only with respect to that particular TLD.

                        3.2.2 Within five (5) business days after receiving any updates from the
                        Registered Name Holder to the data elements listed in Subsections 3.2.1.2,
                        3.1.2.3, and 3.2.1.6 for any Registered Name Registrar sponsors, Registrar
                        shall submit the updated data elements to, or shall place those elements in the
                        Registry Database operated by the Registry Operator.

                        3.2.3 In order to allow reconstitution of the Registry Database in the event of an
                        otherwise unrecoverable technical failure or a change in the designated Registry
                        Operator, within ten days of any such request by ICANN, Registrar shall
                        submit an electronic database containing the data elements listed in Subsections
                        3.2.1.1 through 3.2.1.6 for all active records in the registry sponsored by
                        Registrar, in a format specified by ICANN, to the Registry Operator for the
                        appropriate TLD.

               3.3 Public Access to Data on Registered Names. During the Term of this Agreement:

                        3.3.1 At its expense, Registrar shall provide an interactive web page and a port
                        43 Whois service providing free public query-based access to up-to-date (i.e.,
                        updated at least daily) data concerning all active Registered Names sponsored
                        by Registrar for each TLD in which it is accredited. The data accessible shall
                        consist of elements that are designated from time to time according to an
                        ICANN adopted specification or policy. Until ICANN otherwise specifies by
                        means of an ICANN adopted specification or policy, this data shall consist of
                        the following elements as contained in Registrar's database:

                                 3.3.1.1 The name of the Registered Name;

                                 3.3.1.2 The names of the primary nameserver and secondary
                                 nameserver(s) for the Registered Name;

                                 3.3.1.3 The identity of Registrar (which may be provided through
                                 Registrar's website);

                                 3.3.1.4 The original creation date of the registration;

                                 3.3.1.5 The expiration date of the registration;
www.icann.org/en/resources/registrars/raa/raa-17may01-en.htm#3                                                  5/34
2/27/13        Case: 1:20-cv-02421 Document    #: 22-1Accreditation
                                       ICANN | Registrar Filed: 04/23/20
                                                                    Agreement | Page    7 of 35 PageID #:2916
                                                                                17 May 2001

                                 3.3.1.6 The name and postal address of the Registered Name
                                 Holder;

                                 3.3.1.7 The name, postal address, e-mail address, voice
                                 telephone number, and (where available) fax number of the
                                 technical contact for the Registered Name; and

                                 3.3.1.8 The name, postal address, e-mail address, voice
                                 telephone number, and (where available) fax number of the
                                 administrative contact for the Registered Name.

                        The appendix to this Agreement for a particular TLD may state substitute
                        language for Subsections 3.3.1.1 through 3.3.1.8 as applicable to that TLD; in
                        that event the substitute language shall replace and supersede Subsections
                        3.3.1.1 through 3.3.1.8 stated above for all purposes under this Agreement but
                        only with respect to that particular TLD.

                        3.3.2 Upon receiving any updates to the data elements listed in Subsections
                        3.3.1.2, 3.3.1.3, and 3.3.1.5 through 3.3.1.8 from the Registered Name
                        Holder, Registrar shall promptly update its database used to provide the public
                        access described in Subsection 3.3.1.

                        3.3.3 Registrar may subcontract its obligation to provide the public access
                        described in Subsection 3.3.1 and the updating described in Subsection 3.3.2,
                        provided that Registrar shall remain fully responsible for the proper provision of
                        the access and updating.

                        3.3.4 Registrar shall abide by any ICANN specification or policy established as
                        a Consensus Policy according to Section 4 that requires registrars to
                        cooperatively implement a distributed capability that provides query-based
                        Whois search functionality across all registrars. If the Whois service
                        implemented by registrars does not in a reasonable time provide reasonably
                        robust, reliable, and convenient access to accurate and up-to-date data, the
                        Registrar shall abide by any ICANN specification or policy established as a
                        Consensus Policy according to Section 4 requiring Registrar, if reasonably
                        determined by ICANN to be necessary (considering such possibilities as
                        remedial action by specific registrars), to supply data from Registrar's database
                        to facilitate the development of a centralized Whois database for the purpose of
                        providing comprehensive Registrar Whois search capability.

                        3.3.5 In providing query-based public access to registration data as required by
                        Subsections 3.3.1 and 3.3.4, Registrar shall not impose terms and conditions on
                        use of the data provided, except as permitted by policy established by ICANN.
                        Unless and until ICANN establishes a different policy according to Section 4,
                        Registrar shall permit use of data it provides in response to queries for any
                        lawful purposes except to: (a) allow, enable, or otherwise support the
                        transmission by e-mail, telephone, or facsimile of mass, unsolicited, commercial
www.icann.org/en/resources/registrars/raa/raa-17may01-en.htm#3                                                  6/34
2/27/13        Case: 1:20-cv-02421 Document    #: 22-1Accreditation
                                       ICANN | Registrar Filed: 04/23/20
                                                                    Agreement | Page    8 of 35 PageID #:2917
                                                                                17 May 2001

                        advertising or solicitations to entities other than the data recipient's own existing
                        customers; or (b) enable high volume, automated, electronic processes that
                        send queries or data to the systems of any Registry Operator or ICANN-
                        Accredited registrar, except as reasonably necessary to register domain names
                        or modify existing registrations.

                        3.3.6 In addition, Registrar shall provide third-party bulk access to the data
                        subject to public access under Subsection 3.3.1 under the following terms and
                        conditions:

                                 3.3.6.1 Registrar shall make a complete electronic copy of the
                                 data available at least one time per week for download by third
                                 parties who have entered into a bulk access agreement with
                                 Registrar.

                                 3.3.6.2 Registrar may charge an annual fee, not to exceed
                                 US$10,000, for such bulk access to the data.

                                 3.3.6.3 Registrar's access agreement shall require the third party
                                 to agree not to use the data to allow, enable, or otherwise support
                                 the transmission by e-mail, telephone, or facsimile of mass,
                                 unsolicited, commercial advertising or solicitations to entities other
                                 than such third party's own existing customers.

                                 3.3.6.4 Registrar's access agreement shall require the third party
                                 to agree not to use the data to enable high-volume, automated,
                                 electronic processes that send queries or data to the systems of
                                 any Registry Operator or ICANN-Accredited registrar, except as
                                 reasonably necessary to register domain names or modify existing
                                 registrations.

                                 3.3.6.5 Registrar's access agreement may require the third party
                                 to agree not to sell or redistribute the data except insofar as it has
                                 been incorporated by the third party into a value-added product
                                 or service that does not permit the extraction of a substantial
                                 portion of the bulk data from the value-added product or service
                                 for use by other parties.

                                 3.3.6.6 Registrar may enable Registered Name Holders who are
                                 individuals to elect not to have Personal Data concerning their
                                 registrations available for bulk access for marketing purposes
                                 based on Registrar's "Opt-Out" policy, and if Registrar has such a
                                 policy, Registrar shall require the third party to abide by the terms
                                 of that Opt-Out policy; provided, however, that Registrar may not
                                 use such data subject to opt-out for marketing purposes in its own
                                 value-added product or service.

www.icann.org/en/resources/registrars/raa/raa-17may01-en.htm#3                                                  7/34
2/27/13        Case: 1:20-cv-02421 Document    #: 22-1Accreditation
                                       ICANN | Registrar Filed: 04/23/20
                                                                    Agreement | Page    9 of 35 PageID #:2918
                                                                                17 May 2001

                        3.3.7 Registrar's obligations under Subsection 3.3.6 shall remain in effect until
                        the earlier of (a) replacement of this policy with a different ICANN policy,
                        established according to Section 4, governing bulk access to the data subject to
                        public access under Subsection 3.3.1, or (b) demonstration, to the satisfaction
                        of the United States Department of Commerce, that no individual or entity is
                        able to exercise market power with respect to registrations or with respect to
                        registration data used for development of value-added products and services by
                        third parties.

                        3.3.8 To comply with applicable statutes and regulations and for other reasons,
                        ICANN may from time to time adopt policies and specifications establishing
                        limits (a) on the Personal Data concerning Registered Names that Registrar may
                        make available to the public through a public-access service described in this
                        Subsection 3.3 and (b) on the manner in which Registrar may make such data
                        available. In the event ICANN adopts any such policy, Registrar shall abide by
                        it.

               3.4 Retention of Registered Name Holder and Registration Data.

                        3.4.1 During the Term of this Agreement, Registrar shall maintain its own
                        electronic database, as updated from time to time, containing data for each
                        active Registered Name sponsored by it within each TLD for which it is
                        accredited. The data for each such registration shall include the elements listed
                        in Subsections 3.3.1.1 through 3.3.1.8; the name and (where available) postal
                        address, e-mail address, voice telephone number, and fax number of the billing
                        contact; and any other Registry Data that Registrar has submitted to the
                        Registry Operator or placed in the Registry Database under Subsection 3.2.

                        3.4.2 During the Term of this Agreement and for three years thereafter,
                        Registrar (itself or by its agent(s)) shall maintain the following records relating to
                        its dealings with the Registry Operator(s) and Registered Name Holders:

                                 3.4.2.1 In electronic form, the submission date and time, and the
                                 content, of all registration data (including updates) submitted in
                                 electronic form to the Registry Operator(s);

                                 3.4.2.2 In electronic, paper, or microfilm form, all written
                                 communications constituting registration applications,
                                 confirmations, modifications, or terminations and related
                                 correspondence with Registered Name Holders, including
                                 registration contracts; and

                                 3.4.2.3 In electronic form, records of the accounts of all
                                 Registered Name Holders with Registrar, including dates and
                                 amounts of all payments and refunds.

                        3.4.3 During the Term of this Agreement and for three years thereafter,
www.icann.org/en/resources/registrars/raa/raa-17may01-en.htm#3                                                   8/34
2/27/13       Case: 1:20-cv-02421 Document
                                      ICANN | #: 22-1Accreditation
                                              Registrar Filed: 04/23/20
                                                                   Agreement |Page    10 of 35 PageID #:2919
                                                                               17 May 2001

                        Registrar shall make these records available for inspection and copying by
                        ICANN upon reasonable notice. ICANN shall not disclose the content of such
                        records except as expressly permitted by an ICANN specification or policy.

               3.5 Rights in Data. Registrar disclaims all rights to exclusive ownership or use of the data
               elements listed in Subsections 3.2.1.1 through 3.2.1.3 for all Registered Names submitted by
               Registrar to the Registry Database for, or sponsored by Registrar in, each TLD for which it is
               accredited. Registrar does not disclaim rights in the data elements listed in Subsections
               3.2.1.4 through 3.2.1.6 and Subsections 3.3.1.3 through 3.3.1.8 concerning active
               Registered Names sponsored by it in each TLD for which it is accredited, and agrees to
               grant non-exclusive, irrevocable, royalty-free licenses to make use of and disclose the data
               elements listed in Subsections 3.2.1.4 through 3.2.1.6 and 3.3.1.3 through 3.3.1.8 for the
               purpose of providing a service or services (such as a Whois service under Subsection 3.3.4)
               providing interactive, query-based public access. Upon a change in sponsorship from
               Registrar of any Registered Name in a TLD for which it is accredited, Registrar
               acknowledges that the registrar gaining sponsorship shall have the rights of an owner to the
               data elements listed in Subsections 3.2.1.4 through 3.2.1.6 and 3.3.1.3 through 3.3.1.8
               concerning that Registered Name, with Registrar also retaining the rights of an owner in that
               data. Nothing in this Subsection prohibits Registrar from (1) restricting bulk public access to
               data elements in a manner consistent with this Agreement and any ICANN specifications or
               policies or (2) transferring rights it claims in data elements subject to the provisions of this
               Subsection.

               3.6 Data Escrow. During the Term of this Agreement, on a schedule, under the terms, and in
               the format specified by ICANN, Registrar shall submit an electronic copy of the database
               described in Subsection 3.4.1 to ICANN or, at Registrar's election and at its expense, to a
               reputable escrow agent mutually approved by Registrar and ICANN, such approval also not
               to be unreasonably withheld by either party. The data shall be held under an agreement
               among Registrar, ICANN, and the escrow agent (if any) providing that (1) the data shall be
               received and held in escrow, with no use other than verification that the deposited data is
               complete, consistent, and in proper format, until released to ICANN; (2) the data shall be
               released from escrow upon expiration without renewal or termination of this Agreement; and
               (3) ICANN's rights under the escrow agreement shall be assigned with any assignment of this
               Agreement. The escrow shall provide that in the event the escrow is released under this
               Subsection, ICANN (or its assignee) shall have a non-exclusive, irrevocable, royalty-free
               license to exercise (only for transitional purposes) or have exercised all rights necessary to
               provide Registrar Services.

               3.7 Business Dealings, Including with Registered Name Holders.

                        3.7.1 In the event ICANN adopts a specification or policy, supported by a
                        consensus of ICANN-Accredited registrars, establishing or approving a Code
                        of Conduct for ICANN-Accredited registrars, Registrar shall abide by that
                        Code.

                        3.7.2 Registrar shall abide by applicable laws and governmental regulations.

www.icann.org/en/resources/registrars/raa/raa-17may01-en.htm#3                                                    9/34
2/27/13       Case: 1:20-cv-02421 Document
                                      ICANN | #: 22-1Accreditation
                                              Registrar Filed: 04/23/20
                                                                   Agreement |Page    11 of 35 PageID #:2920
                                                                               17 May 2001

                        3.7.3 Registrar shall not represent to any actual or potential Registered Name
                        Holder that Registrar enjoys access to a registry for which Registrar is
                        Accredited that is superior to that of any other registrar Accredited for that
                        registry.

                        3.7.4 Registrar shall not activate any Registered Name unless and until it is
                        satisfied that it has received a reasonable assurance of payment of its
                        registration fee. For this purpose, a charge to a credit card, general commercial
                        terms extended to creditworthy customers, or other mechanism providing a
                        similar level of assurance of payment shall be sufficient, provided that the
                        obligation to pay becomes final and non-revocable by the Registered Name
                        Holder upon activation of the registration.

                        3.7.5 Registrar shall register Registered Names to Registered Name Holders
                        only for fixed periods. At the conclusion of the registration period, failure by or
                        on behalf of the Registered Name Holder to pay a renewal fee within the time
                        specified in a second notice or reminder shall, in the absence of extenuating
                        circumstances, result in cancellation of the registration. In the event that ICANN
                        adopts a specification or policy concerning procedures for handling expiration
                        of registrations, Registrar shall abide by that specification or policy.

                        3.7.6 Registrar shall not insert or renew any Registered Name in any registry for
                        which Registrar is accredited by ICANN in a manner contrary to an ICANN
                        policy stating a list or specification of excluded Registered Names that is in
                        effect at the time of insertion or renewal.

                        3.7.7 Registrar shall require all Registered Name Holders to enter into an
                        electronic or paper registration agreement with Registrar including at least the
                        following provisions:

                                 3.7.7.1 The Registered Name Holder shall provide to Registrar
                                 accurate and reliable contact details and promptly correct and
                                 update them during the term of the Registered Name registration,
                                 including: the full name, postal address, e-mail address, voice
                                 telephone number, and fax number if available of the Registered
                                 Name Holder; name of authorized person for contact purposes in
                                 the case of an Registered Name Holder that is an organization,
                                 association, or corporation; and the data elements listed in
                                 Subsections 3.3.1.2, 3.3.1.7 and 3.3.1.8.

                                 3.7.7.2 A Registered Name Holder's willful provision of
                                 inaccurate or unreliable information, its willful failure promptly to
                                 update information provided to Registrar, or its failure to respond
                                 for over fifteen calendar days to inquiries by Registrar concerning
                                 the accuracy of contact details associated with the Registered
                                 Name Holder's registration shall constitute a material breach of the
                                 Registered Name Holder-registrar contract and be a basis for
www.icann.org/en/resources/registrars/raa/raa-17may01-en.htm#3                                                 10/34
2/27/13       Case: 1:20-cv-02421 Document
                                      ICANN | #: 22-1Accreditation
                                              Registrar Filed: 04/23/20
                                                                   Agreement |Page    12 of 35 PageID #:2921
                                                                               17 May 2001

                                 cancellation of the Registered Name registration.

                                 3.7.7.3 Any Registered Name Holder that intends to license use
                                 of a domain name to a third party is nonetheless the Registered
                                 Name Holder of record and is responsible for providing its own
                                 full contact information and for providing and updating accurate
                                 technical and administrative contact information adequate to
                                 facilitate timely resolution of any problems that arise in connection
                                 with the Registered Name. A Registered Name Holder licensing
                                 use of a Registered Name according to this provision shall accept
                                 liability for harm caused by wrongful use of the Registered Name,
                                 unless it promptly discloses the identity of the licensee to a party
                                 providing the Registered Name Holder reasonable evidence of
                                 actionable harm.

                                 3.7.7.4 Registrar shall provide notice to each new or renewed
                                 Registered Name Holder stating:

                                          3.7.7.4.1 The purposes for which any Personal Data
                                          collected from the applicant are intended;

                                          3.7.7.4.2 The intended recipients or categories of
                                          recipients of the data (including the Registry
                                          Operator and others who will receive the data from
                                          Registry Operator);

                                          3.7.7.4.3 Which data are obligatory and which data,
                                          if any, are voluntary; and

                                          3.7.7.4.4 How the Registered Name Holder or data
                                          subject can access and, if necessary, rectify the data
                                          held about them.

                                 3.7.7.5 The Registered Name Holder shall consent to the data
                                 processing referred to in Subsection 3.7.7.4.

                                 3.7.7.6 The Registered Name Holder shall represent that notice
                                 has been provided equivalent to that described in Subsection
                                 3.7.7.4 to any third-party individuals whose Personal Data are
                                 supplied to Registrar by the Registered Name Holder, and that the
                                 Registered Name Holder has obtained consent equivalent to that
                                 referred to in Subsection 3.7.7.5 of any such third-party
                                 individuals.

                                 3.7.7.7 Registrar shall agree that it will not process the Personal
                                 Data collected from the Registered Name Holder in a way
                                 incompatible with the purposes and other limitations about which it

www.icann.org/en/resources/registrars/raa/raa-17may01-en.htm#3                                                 11/34
2/27/13       Case: 1:20-cv-02421 Document
                                      ICANN | #: 22-1Accreditation
                                              Registrar Filed: 04/23/20
                                                                   Agreement |Page    13 of 35 PageID #:2922
                                                                               17 May 2001

                                 has provided notice to the Registered Name Holder in accordance
                                 with Subsection 3.7.7.4 above.

                                 3.7.7.8 Registrar shall agree that it will take reasonable
                                 precautions to protect Personal Data from loss, misuse,
                                 unauthorized access or disclosure, alteration, or destruction.

                                 3.7.7.9 The Registered Name Holder shall represent that, to the
                                 best of the Registered Name Holder's knowledge and belief,
                                 neither the registration of the Registered Name nor the manner in
                                 which it is directly or indirectly used infringes the legal rights of any
                                 third party.

                                 3.7.7.10 For the adjudication of disputes concerning or arising
                                 from use of the Registered Name, the Registered Name Holder
                                 shall submit, without prejudice to other potentially applicable
                                 jurisdictions, to the jurisdiction of the courts (1) of the Registered
                                 Name Holder's domicile and (2) where Registrar is located.

                                 3.7.7.11 The Registered Name Holder shall agree that its
                                 registration of the Registered Name shall be subject to suspension,
                                 cancellation, or transfer pursuant to any ICANN adopted
                                 specification or policy, or pursuant to any registrar or registry
                                 procedure not inconsistent with an ICANN adopted specification
                                 or policy, (1) to correct mistakes by Registrar or the Registry
                                 Operator in registering the name or (2) for the resolution of
                                 disputes concerning the Registered Name.

                                 3.7.7.12 The Registered Name Holder shall indemnify and hold
                                 harmless the Registry Operator and its directors, officers,
                                 employees, and agents from and against any and all claims,
                                 damages, liabilities, costs, and expenses (including reasonable
                                 legal fees and expenses) arising out of or related to the Registered
                                 Name Holder's domain name registration.

                        3.7.8 Registrar shall abide by any specifications or policies established
                        according to Section 4 requiring reasonable and commercially practicable (a)
                        verification, at the time of registration, of contact information associated with a
                        Registered Name sponsored by Registrar or (b) periodic re-verification of such
                        information. Registrar shall, upon notification by any person of an inaccuracy in
                        the contact information associated with a Registered Name sponsored by
                        Registrar, take reasonable steps to investigate that claimed inaccuracy. In the
                        event Registrar learns of inaccurate contact information associated with a
                        Registered Name it sponsors, it shall take reasonable steps to correct that
                        inaccuracy.

                        3.7.9 Registrar shall abide by any ICANN adopted specifications or policies
www.icann.org/en/resources/registrars/raa/raa-17may01-en.htm#3                                                 12/34
2/27/13       Case: 1:20-cv-02421 Document
                                      ICANN | #: 22-1Accreditation
                                              Registrar Filed: 04/23/20
                                                                   Agreement |Page    14 of 35 PageID #:2923
                                                                               17 May 2001

                        prohibiting or restricting warehousing of or speculation in domain names by
                        registrars.

                        3.7.10 Nothing in this Agreement prescribes or limits the amount Registrar may
                        charge Registered Name Holders for registration of Registered Names.

               3.8 Domain-Name Dispute Resolution. During the Term of this Agreement, Registrar shall
               have in place a policy and procedures for resolution of disputes concerning Registered
               Names. Until different policies and procedures are established by ICANN under Section 4,
               Registrar shall comply with the Uniform Domain Name Dispute Resolution Policy identified
               on ICANN's website (www.icann.org/general/consensus-policies.htm).

               3.9 Accreditation Fees. As a condition of accreditation, Registrar shall pay accreditation fees
               to ICANN. These fees consist of yearly and variable fees.

                        3.9.1 Yearly Accreditation Fee. Registrar shall pay ICANN a yearly
                        accreditation fee in an amount established by the ICANN Board of Directors,
                        in conformity with ICANN's bylaws and articles of incorporation. This yearly
                        accreditation fee shall not exceed US$4,000 for the first TLD for which
                        Registrar is Accredited plus US$500 for each additional TLD for which
                        Registrar is Accredited at any time during the year. Payment of the yearly fee
                        shall be due within thirty days after invoice from ICANN.

                        3.9.2 Variable Accreditation Fee. Registrar shall pay the variable accreditation
                        fees established by the ICANN Board of Directors, in conformity with
                        ICANN's bylaws and articles of incorporation, provided that in each case such
                        fees are reasonably allocated among all registrars that contract with ICANN
                        and that any such fees must be expressly approved by registrars accounting, in
                        the aggregate, for payment of two-thirds of all registrar-level fees. Registrar
                        shall pay such fees in a timely manner for so long as all material terms of this
                        Agreement remain in full force and effect, and notwithstanding the pendency of
                        any dispute between Registrar and ICANN.

                        3.9.3 On reasonable notice given by ICANN to Registrar, accountings
                        submitted by Registrar shall be subject to verification by an audit of Registrar's
                        books and records by an independent third-party that shall preserve the
                        confidentiality of such books and records (other than its findings as to the
                        accuracy of, and any necessary corrections to, the accountings).

               3.10 Insurance. Registrar shall maintain in force commercial general liability insurance with
               policy limits of at least US$500,000 covering liabilities arising from Registrar's registrar
               business during the term of this Agreement.

          4. PROCEDURES FOR ESTABLISHMENT OR REVISION OF SPECIFICATIONS AND
          POLICIES.

               4.1 Registrar's Ongoing Obligation to Comply With New or Revised Specifications and

www.icann.org/en/resources/registrars/raa/raa-17may01-en.htm#3                                                   13/34
2/27/13       Case: 1:20-cv-02421 Document
                                      ICANN | #: 22-1Accreditation
                                              Registrar Filed: 04/23/20
                                                                   Agreement |Page    15 of 35 PageID #:2924
                                                                               17 May 2001

               Policies. During the Term of this Agreement, Registrar shall comply with the terms of this
               Agreement on the schedule set forth in Subsection 4.4, with

                        4.1.1 new or revised specifications (including forms of agreement to which
                        Registrar is a party) and policies established by ICANN as Consensus Policies
                        in the manner described in Subsection 4.3,

                        4.1.2 in cases where:

                                 4.1.2.1 this Agreement expressly provides for compliance with
                                 revised specifications or policies established in the manner set
                                 forth in one or more subsections of this Section 4; or

                                 4.1.2.2 the specification or policy concerns one or more topics
                                 described in Subsection 4.2.

               4.2 Topics for New and Revised Specifications and Policies. New and revised specifications
               and policies may be established on the following topics:

                        4.2.1 issues for which uniform or coordinated resolution is reasonably
                        necessary to facilitate interoperability, technical reliability, and/or operational
                        stability of Registrar Services, Registry Services, the DNS, or the Internet;

                        4.2.2 registrar policies reasonably necessary to implement ICANN policies or
                        specifications relating to a DNS registry or to Registry Services;

                        4.2.3 resolution of disputes concerning the registration of Registered Names (as
                        opposed to the use of such domain names), including where the policies take
                        into account use of the domain names;

                        4.2.4 principles for allocation of Registered Names (e.g., first-come/first-
                        served, timely renewal, holding period after expiration);

                        4.2.5 prohibitions on warehousing of or speculation in domain names by
                        registries or registrars;

                        4.2.6 maintenance of and access to accurate and up-to-date contact
                        information regarding Registered Names and nameservers;

                        4.2.7 reservation of Registered Names that may not be registered initially or
                        that may not be renewed due to reasons reasonably related to (a) avoidance of
                        confusion among or misleading of users, (b) intellectual property, or (c) the
                        technical management of the DNS or the Internet (e.g., "example.com" and
                        names with single-letter/digit labels);

                        4.2.8 procedures to avoid disruptions of registration due to suspension or
                        termination of operations by a registry operator or a registrar, including
                        allocation of responsibility among continuing registrars of the Registered Names
www.icann.org/en/resources/registrars/raa/raa-17may01-en.htm#3                                                 14/34
2/27/13       Case: 1:20-cv-02421 Document
                                      ICANN | #: 22-1Accreditation
                                              Registrar Filed: 04/23/20
                                                                   Agreement |Page    16 of 35 PageID #:2925
                                                                               17 May 2001

                        sponsored in a TLD by a registrar losing accreditation; and

                        4.2.9 the transfer of registration data upon a change in registrar sponsoring one
                        or more Registered Names.

               Nothing in this Subsection 4.2 shall limit Registrar's obligations as set forth elsewhere in this
               Agreement.

               4.3 Manner of Establishment of New and Revised Specifications and Policies.

                        4.3.1 "Consensus Policies" are those specifications or policies established
                        based on a consensus among Internet stakeholders represented in the ICANN
                        process, as demonstrated by (a) action of the ICANN Board of Directors
                        establishing the specification or policy, (b) a recommendation, adopted by at
                        least a two-thirds vote of the council of the ICANN Supporting Organization to
                        which the matter is delegated, that the specification or policy should be
                        established, and (c) a written report and supporting materials (which must
                        include all substantive submissions to the Supporting Organization relating to the
                        proposal) that (i) documents the extent of agreement and disagreement among
                        impacted groups, (ii) documents the outreach process used to seek to achieve
                        adequate representation of the views of groups that are likely to be impacted,
                        and (iii) documents the nature and intensity of reasoned support and opposition
                        to the proposed policy.

                        4.3.2 In the event that Registrar disputes the presence of such a consensus, it
                        shall seek review of that issue from an Independent Review Panel established
                        under ICANN's bylaws. Such review must be sought within fifteen working
                        days of the publication of the Board's action establishing the policy. The
                        decision of the panel shall be based on the report and supporting materials
                        required by Subsection 4.3.1. In the event that Registrar seeks review and the
                        Independent Review Panel sustains the Board's determination that the policy is
                        based on a consensus among Internet stakeholders represented in the ICANN
                        process, then Registrar must implement such policy unless it promptly seeks and
                        obtains a stay or injunctive relief under Subsection 5.6.

                        4.3.3 If, following a decision by the Independent Review Panel convened under
                        Subsection 4.3.2, Registrar still disputes the presence of such a consensus, it
                        may seek further review of that issue within fifteen working days of publication
                        of the decision in accordance with the dispute resolution procedures set forth in
                        Subsection 5.6; provided, however, that Registrar must continue to implement
                        the policy unless it has obtained a stay or injunctive relief under Subsection 5.6
                        or a final decision is rendered in accordance with the provisions of Subsection
                        5.6 that relieves Registrar of such obligation. The decision in any such further
                        review shall be based on the report and supporting materials required by
                        Subsection 4.3.1.

                        4.3.4 A specification or policy established by the ICANN Board of Directors
www.icann.org/en/resources/registrars/raa/raa-17may01-en.htm#3                                                     15/34
2/27/13       Case: 1:20-cv-02421 Document
                                      ICANN | #: 22-1Accreditation
                                              Registrar Filed: 04/23/20
                                                                   Agreement |Page    17 of 35 PageID #:2926
                                                                               17 May 2001

                        on a temporary basis, without a prior recommendation by the council of an
                        ICANN Supporting Organization, shall also be considered to be a Consensus
                        Policy if adopted by the ICANN Board of Directors by a vote of at least two-
                        thirds of its members, so long as the Board reasonably determines that
                        immediate temporary establishment of a specification or policy on the subject is
                        necessary to maintain the operational stability of Registrar Services, Registry
                        Services, the DNS, or the Internet, and that the proposed specification or
                        policy is as narrowly tailored as feasible to achieve those objectives. In
                        establishing any specification or policy under this provision, the ICANN Board
                        of Directors shall state the period of time for which the specification or policy is
                        temporarily adopted and shall immediately refer the matter to the appropriate
                        Supporting Organization for its evaluation and review with a detailed
                        explanation of its reasons for establishing the temporary specification or policy
                        and why the Board believes the policy should receive the consensus support of
                        Internet stakeholders. If the period of time for which the specification or policy
                        is adopted exceeds ninety days, the Board shall reaffirm its temporary
                        establishment every ninety days for a total period not to exceed one year, in
                        order to maintain such specification or policy in effect until such time as it meets
                        the standard set forth in Subsection 4.3.1. If the standard set forth in Subsection
                        4.3.1 is not met within the temporary period set by the Board, or the council of
                        the Supporting Organization to which it has been referred votes to reject the
                        temporary specification or policy, it will no longer be a "Consensus Policy."

                        4.3.5 For all purposes under this Agreement, the policies specifically identified
                        by ICANN on its website (www.icann.org/general/consensus-policies.htm) at
                        the date of this Agreement as having been adopted by the ICANN Board of
                        Directors before the date of this Agreement shall be treated in the same manner
                        and have the same effect as "Consensus Policies" and accordingly shall not be
                        subject to review under Subsection 4.3.2.

                        4.3.6 In the event that, at the time the ICANN Board of Directors establishes a
                        specification or policy under Subsection 4.3.1 during the Term of this
                        Agreement, ICANN does not have in place an Independent Review Panel
                        established under ICANN's bylaws, the fifteen-working-day period allowed
                        under Subsection 4.3.2 to seek review shall be extended until fifteen working
                        days after ICANN does have such an Independent Review Panel in place and
                        Registrar shall not be obligated to comply with the specification or policy in the
                        interim.

               4.4 Time Allowed for Compliance. Registrar shall be afforded a reasonable period of time
               after receiving notice of the establishment of a specification or policy under Subsection 4.3 in
               which to comply with that specification or policy, taking into account any urgency involved.

          5. MISCELLANEOUS PROVISIONS.

               5.1 Specific Performance. While this Agreement is in effect, either party may seek specific

www.icann.org/en/resources/registrars/raa/raa-17may01-en.htm#3                                                    16/34
2/27/13       Case: 1:20-cv-02421 Document
                                      ICANN | #: 22-1Accreditation
                                              Registrar Filed: 04/23/20
                                                                   Agreement |Page    18 of 35 PageID #:2927
                                                                               17 May 2001

               performance of any provision of this Agreement in the manner provided in Section 5.6
               below, provided the party seeking such performance is not in material breach of its
               obligations.

               5.2 Termination of Agreement by Registrar. This Agreement may be terminated before its
               expiration by Registrar by giving ICANN thirty days written notice. Upon such termination
               by Registrar, Registrar shall not be entitled to any refund of fees paid to ICANN pursuant to
               this Agreement.

               5.3 Termination of Agreement by ICANN. This Agreement may be terminated before its
               expiration by ICANN in any of the following circumstances:

                        5.3.1 There was a material misrepresentation, material inaccuracy, or materially
                        misleading statement in Registrar's application for accreditation or any material
                        accompanying the application.

                        5.3.2 Registrar:

                                 5.3.2.1 is convicted by a court of competent jurisdiction of a
                                 felony or other serious offense related to financial activities, or is
                                 judged by a court of competent jurisdiction to have committed
                                 fraud or breach of fiduciary duty, or is the subject of a judicial
                                 determination that ICANN reasonably deems as the substantive
                                 equivalent of those offenses; or

                                 5.3.2.2 is disciplined by the government of its domicile for conduct
                                 involving dishonesty or misuse of funds of others.

                        5.3.3 Any officer or director of Registrar is convicted of a felony or of a
                        misdemeanor related to financial activities, or is judged by a court to have
                        committed fraud or breach of fiduciary duty, or is the subject of a judicial
                        determination that ICANN deems as the substantive equivalent of any of these;
                        provided, such officer or director is not removed in such circumstances.

                        5.3.4 Registrar fails to cure any breach of this Agreement (other than a failure to
                        comply with a policy adopted by ICANN during the term of this Agreement as
                        to which Registrar is seeking, or still has time to seek, review under Subsection
                        4.3.2 of whether a consensus is present) within fifteen working days after
                        ICANN gives Registrar notice of the breach.

                        5.3.5 Registrar fails to comply with a ruling granting specific performance under
                        Subsections 5.1 and 5.6.

                        5.3.6 Registrar continues acting in a manner that ICANN has reasonably
                        determined endangers the stability or operational integrity of the Internet after
                        receiving three days notice of that determination.

                        5.3.7 Registrar becomes bankrupt or insolvent.
www.icann.org/en/resources/registrars/raa/raa-17may01-en.htm#3                                                 17/34
2/27/13       Case: 1:20-cv-02421 Document
                                      ICANN | #: 22-1Accreditation
                                              Registrar Filed: 04/23/20
                                                                   Agreement |Page    19 of 35 PageID #:2928
                                                                               17 May 2001

               This Agreement may be terminated in circumstances described in Subsections 5.3.1 - 5.3.6
               above only upon fifteen days written notice to Registrar (in the case of Subsection 5.3.4
               occurring after Registrar's failure to cure), with Registrar being given an opportunity during
               that time to initiate arbitration under Subsection 5.6 to determine the appropriateness of
               termination under this Agreement. In the event Registrar initiates litigation or arbitration
               concerning the appropriateness of termination by ICANN, the termination shall be stayed an
               additional thirty days to allow Registrar to obtain a stay of termination under Subsection 5.6
               below. If Registrar acts in a manner that ICANN reasonably determines endangers the
               stability or operational integrity of the Internet and upon notice does not immediately cure,
               ICANN may suspend this Agreement for five working days pending ICANN's application
               for more extended specific performance or injunctive relief under Subsection 5.6. This
               Agreement may be terminated immediately upon notice to Registrar in circumstance
               described in Subsection 5.3.7 above.

               5.4 Term of Agreement; Renewal; Right to Substitute Updated Agreement. This Agreement
               shall be effective on the Effective Date and shall have an initial term running until the
               Expiration Date, unless sooner terminated. Thereafter, if Registrar seeks to continue its
               accreditation, it may apply for renewed accreditation, and shall be entitled to renewal
               provided it meets the ICANN-adopted specification or policy on accreditation criteria then
               in effect, is in compliance with its obligations under this Agreement, as it may be amended,
               and agrees to be bound by terms and conditions of the then-current Registrar accreditation
               agreement (which may differ from those of this Agreement) that ICANN adopts in
               accordance with Subsection 2.3 and Subsection 4.3. In connection with renewed
               accreditation, Registrar shall confirm its assent to the terms and conditions of the then-current
               Registrar accreditation agreement by signing that accreditation agreement. In the event that,
               during the Term of this Agreement, ICANN posts on its web site an updated form of
               registrar accreditation agreement applicable to Accredited registrars, Registrar (provided it
               has not received (1) a notice of breach that it has not cured or (2) a notice of termination of
               this Agreement under Subsection 5.3 above) may elect, by giving ICANN written notice, to
               enter an agreement in the updated form in place of this Agreement. In the event of such
               election, Registrar and ICANN shall promptly sign a new accreditation agreement that
               contains the provisions of the updated form posted on the web site, with the length of the
               term of the substituted agreement as stated in the updated form posted on the web site,
               calculated as if it commenced on the date this Agreement was made, and this Agreement will
               be deemed terminated.

               5.5 Addition or Deletion of TLDs for Which Registrar Accredited. On the Effective Date,
               Registrar shall be accredited according to Subsection 2.1 for each TLD as to which an
               appendix executed by both parties is attached to this Agreement. During the Term of this
               Agreement, Registrar may request accreditation for any additional TLD(s) by signing an
               additional appendix for each additional TLD in the form prescribed by ICANN and
               submitting the appendix to ICANN. In the event ICANN agrees to the request, ICANN will
               sign the additional appendix and return a copy of it to Registrar. The mutually signed
               appendix shall thereafter be an appendix to this Agreement. During the Term of this
               Agreement, Registrar may abandon its accreditation for any TLD under this Agreement
               (provided that Registrar will thereafter remain accredited for at least one TLD under this
www.icann.org/en/resources/registrars/raa/raa-17may01-en.htm#3                                                     18/34
2/27/13       Case: 1:20-cv-02421 Document
                                      ICANN | #: 22-1Accreditation
                                              Registrar Filed: 04/23/20
                                                                   Agreement |Page    20 of 35 PageID #:2929
                                                                               17 May 2001

               Agreement) by giving ICANN written notice specifying the TLD as to which accreditation is
               being abandoned. The abandonment shall be effective thirty days after the notice is given.

               5.6 Resolution of Disputes Under this Agreement. Disputes arising under or in connection
               with this Agreement, including (1) disputes arising from ICANN's failure to renew Registrar's
               accreditation and (2) requests for specific performance, shall be resolved in a court of
               competent jurisdiction or, at the election of either party, by an arbitration conducted as
               provided in this Subsection 5.6 pursuant to the International Arbitration Rules of the
               American Arbitration Association ("AAA"). The arbitration shall be conducted in English and
               shall occur in Los Angeles County, California, USA. There shall be three arbitrators: each
               party shall choose one arbitrator and, if those two arbitrators do not agree on a third
               arbitrator, the third shall be chosen by the AAA. The parties shall bear the costs of the
               arbitration in equal shares, subject to the right of the arbitrators to reallocate the costs in their
               award as provided in the AAA rules. The parties shall bear their own attorneys' fees in
               connection with the arbitration, and the arbitrators may not reallocate the attorneys' fees in
               conjunction with their award. The arbitrators shall render their decision within ninety days of
               the conclusion of the arbitration hearing. In the event Registrar initiates arbitration to contest
               the appropriateness of termination of this Agreement by ICANN, Registrar may at the same
               time request that the arbitration panel stay the termination until the arbitration decision is
               rendered, and that request shall have the effect of staying the termination until the arbitration
               panel has granted an ICANN request for specific performance and Registrar has failed to
               comply with such ruling. In the event Registrar initiates arbitration to contest an Independent
               Review Panel's decision under Subsection 4.3.3 sustaining the Board's determination that a
               specification or policy is supported by consensus, Registrar may at the same time request that
               the arbitration panel stay the requirement that it comply with the policy until the arbitration
               decision is rendered, and that request shall have the effect of staying the requirement until the
               decision or until the arbitration panel has granted an ICANN request for lifting of the stay. In
               all litigation involving ICANN concerning this Agreement (whether in a case where arbitration
               has not been elected or to enforce an arbitration award), jurisdiction and exclusive venue for
               such litigation shall be in a court located in Los Angeles, California, USA; however, the
               parties shall also have the right to enforce a judgment of such a court in any court of
               competent jurisdiction. For the purpose of aiding the arbitration and/or preserving the rights
               of the parties during the pendency of an arbitration, the parties shall have the right to seek
               temporary or preliminary injunctive relief from the arbitration panel or in a court located in
               Los Angeles, California, USA, which shall not be a waiver of this arbitration agreement.

               5.7 Limitations on Monetary Remedies for Violations of this Agreement. ICANN's aggregate
               monetary liability for violations of this Agreement shall not exceed the amount of accreditation
               fees paid by Registrar to ICANN under Subsection 3.9 of this Agreement. Registrar's
               monetary liability to ICANN for violations of this Agreement shall be limited to accreditation
               fees owing to ICANN under this Agreement. In no event shall either party be liable for
               special, indirect, incidental, punitive, exemplary, or consequential damages for any violation
               of this Agreement.

               5.8 Handling by ICANN of Registrar-Supplied Data. Before receiving any Personal Data
               from Registrar, ICANN shall specify to Registrar in writing the purposes for and conditions
www.icann.org/en/resources/registrars/raa/raa-17may01-en.htm#3                                                         19/34
2/27/13       Case: 1:20-cv-02421 Document
                                      ICANN | #: 22-1Accreditation
                                              Registrar Filed: 04/23/20
                                                                   Agreement |Page    21 of 35 PageID #:2930
                                                                               17 May 2001

               under which ICANN intends to use the Personal Data. ICANN may from time to time
               provide Registrar with a revised specification of such purposes and conditions, which
               specification shall become effective no fewer than thirty days after it is provided to Registrar.
               ICANN shall not use Personal Data provided by Registrar for a purpose or under conditions
               inconsistent with the specification in effect when the Personal Data was provided. ICANN
               shall take reasonable steps to avoid uses of the Personal Data by third parties inconsistent
               with the specification.

               5.9 Assignment. Either party may assign or transfer this Agreement only with the prior written
               consent of the other party, which shall not be unreasonably withheld, except that ICANN
               may, with the written approval of the United States Department of Commerce, assign this
               agreement by giving Registrar written notice of the assignment. In the event of assignment by
               ICANN, the assignee may, with the approval of the United States Department of
               Commerce, revise the definition of "Consensus Policy" to the extent necessary to meet the
               organizational circumstances of the assignee, provided the revised definition requires that
               Consensus Policies be based on a demonstrated consensus of Internet stakeholders.

               5.10 No Third-Party Beneficiaries. This Agreement shall not be construed to create any
               obligation by either ICANN or Registrar to any non-party to this Agreement, including any
               Registered Name Holder.

               5.11 Notices, Designations, and Specifications. All notices to be given under this Agreement
               shall be given in writing at the address of the appropriate party as set forth below, unless that
               party has given a notice of change of address in writing. Any notice required by this
               Agreement shall be deemed to have been properly given when delivered in person, when
               sent by electronic facsimile with receipt of confirmation of delivery, or when scheduled for
               delivery by internationally recognized courier service. Designations and specifications by
               ICANN under this Agreement shall be effective when written notice of them is deemed given
               to Registrar.

                        If to ICANN, addressed to:

                        Internet Corporation for Assigned Names and Numbers
                        Registrar Accreditation
                        4676 Admiralty Way, Suite 330
                        Marina del Rey, California 90292 USA
                        Attention: General Counsel
                        Telephone: 1/310/823-9358
                        Facsimile: 1/310/823-8649

                        If to Registrar, addressed to:

                        [Registrar Name]
                        a [organization type and jurisdiction]
                        [Courier Address]
                        [Mailing Address]
                        Attention: [contact person]
www.icann.org/en/resources/registrars/raa/raa-17may01-en.htm#3                                                     20/34
2/27/13        Case: 1:20-cv-02421 Document
                                       ICANN | #: 22-1Accreditation
                                               Registrar Filed: 04/23/20
                                                                    Agreement |Page    22 of 35 PageID #:2931
                                                                                17 May 2001

                        Registrar Website URL: [URL]
                        Telephone: [telephone number]
                        Facsimile: [fax number]
                        e-mail: [e-mail address]

                5.12 Dates and Times. All dates and times relevant to this Agreement or its performance
                shall be computed based on the date and time observed in Los Angeles, California, USA.

                5.13 Language. All notices, designations, and specifications made under this Agreement shall
                be in the English language.

                5.14 Amendments and Waivers. No amendment, supplement, or modification of this
                Agreement or any provision hereof shall be binding unless executed in writing by both parties.
                No waiver of any provision of this Agreement shall be binding unless evidenced by a writing
                signed by the party waiving compliance with such provision. No waiver of any of the
                provisions of this Agreement shall be deemed or shall constitute a waiver of any other
                provision hereof, nor shall any such waiver constitute a continuing waiver unless otherwise
                expressly provided.

                5.15 Counterparts. This Agreement may be executed in one or more counterparts, each of
                which shall be deemed an original, but all of which together shall constitute one and the same
                instrument.

                5.16 Entire Agreement. Except to the extent (a) expressly provided in a written agreement
                executed by both parties concurrently herewith or (b) of written assurances provided by
                Registrar to ICANN in connection with its Accreditation, this Agreement (including the
                appendices, which form part of it) constitutes the entire agreement of the parties pertaining to
                the accreditation of Registrar and supersedes all prior agreements, understandings,
                negotiations and discussions, whether oral or written, between the parties on that subject.

          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed in duplicate by
          their duly authorized representatives.

          INTERNET CORPORATION FOR ASSIGNED NAMES AND NUMBERS



          By:__________________________




          [Registrar Name]



          By:__________________________
www.icann.org/en/resources/registrars/raa/raa-17may01-en.htm#3                                                     21/34
2/27/13         Case: 1:20-cv-02421 Document
                                        ICANN | #: 22-1Accreditation
                                                Registrar Filed: 04/23/20
                                                                     Agreement |Page    23 of 35 PageID #:2932
                                                                                 17 May 2001

          Name: _______________________
          Title:________________________



                                                                 .AERO APPENDIX


          The Internet Corporation for Assigned Names and Numbers, a California non-profit, public benefit
          corporation ("ICANN"), and [Registrar Name], a [organization type and jurisdiction] ("Registrar") have
          entered into a Registrar Accreditation Agreement ("Registrar Accreditation Agreement"), of which this
          appendix (".aero Appendix") is a part.

          Registrar wishes to be accredited in the .aero TLD pursuant to and subject to the Registrar Accreditation
          Agreement and ICANN wishes to accredit Registrar in the .aero TLD. Pursuant to and subject to the
          Registrar Accreditation Agreement, Registrar and ICANN hereby agree as follows:

          1. Definitions. All initially capitalized terms not otherwise defined herein shall have the definitions assigned
          to such terms in the Registrar Accreditation Agreement.

          2. Registrar Election. Registrar hereby elects and agrees to become accredited by ICANN to provide
          Registration Services in the .aero TLD.

          3. ICANN's Acceptance. ICANN hereby accepts Registrar's election to become accredited by ICANN
          to provide Registration Services in the .aero TLD.

          4. Need for Agreement with Sponsor. Registrar’s obligation under Subsection 3.1 to operate as a registrar
          for the .aero TLD is conditioned upon the .aero Sponsor (designated as such by a TLD Sponsorship
          Agreement with ICANN) selecting Registrar as one authorized to act as an .aero registrar and upon an
          Authorizing Agreement between Registrar and the .aero Sponsor.

          5. Sponsored TLD/Sponsor’s Delegated Authority. Registrar acknowledges that the .aero TLD is a
          sponsored TLD, over which the .aero Sponsor has delegated policy-formulation authority under its TLD
          Sponsorship Agreement with ICANN. The scope of delegation is currently stated at
          <http://www.icann.org/tlds/agreements/aero/sponsorship-agmt-att2-20nov01.htm> and includes topics
          that will affect the manner in which Registrar conducts its business of registering domain names in the .aero
          TLD. (The delegation includes, for example, “Practices and performance of ICANN-Accredited
          Registrars selected by Sponsor with respect to Registered Names and their registration.”) Registrar agrees
          to comply with the requirements established by the .aero Sponsor within its delegated scope of policy-
          formulation authority.

          6. Deviations from Obligations of this Agreement Due to Delegation. The .aero Sponsor may develop and
          implement a policy within the scope of its authority granted by its TLD Sponsorship Agreement with
          ICANN that requires Registrar to deviate from one or more obligations of this Registrar Accreditation
          Agreement. In that event, the .aero Sponsor will notify ICANN in writing of the policy and the manner in
          which the .aero Sponsor believes that Registrar’s obligation(s) under this Registrar Accreditation
          Agreement should be modified. Within thirty days after this notification, ICANN will either:

www.icann.org/en/resources/registrars/raa/raa-17may01-en.htm#3                                                               22/34
2/27/13         Case: 1:20-cv-02421 Document
                                        ICANN | #: 22-1Accreditation
                                                Registrar Filed: 04/23/20
                                                                     Agreement |Page    24 of 35 PageID #:2933
                                                                                 17 May 2001

                        (a) notify Registrar and the .aero Sponsor in writing of the modification(s) to
                        Registrar’s obligations under this Registrar Accreditation Agreement that in
                        ICANN’s opinion is (are) appropriate to allow Registrar to comply with the
                        .aero Sponsor policy. In case of this notification by ICANN, Registrar may act
                        in conformity with the modified obligation(s) stated in the ICANN notification.

                        (b) notify Registrar and the .aero Sponsor in writing that in ICANN’s opinion
                        no modification of Registrar’s obligations is appropriate. In case of this
                        notification by ICANN, Registrar will continue to comply with its obligations
                        without any modification until it is notified in writing by ICANN that a resolution
                        of any difference between the opinions of ICANN and the .aero Sponsor is
                        resolved.

          IN WITNESS WHEREOF, the parties hereto have caused this .aero Appendix to be executed by their
          duly authorized representatives.

          ICANN                                                        [Registrar Name]

          By: __________________________                               By: __________________________
                                                                       Name:
                                                                       Title:

                                                                       Dated: _________________, 200__




                                                                 .BIZ APPENDIX

          The Internet Corporation for Assigned Names and Numbers, a California non-profit, public benefit
          corporation ("ICANN"), and [Registrar Name], a [organization type and jurisdiction] ("Registrar") have
          entered into a Registrar Accreditation Agreement ("Registrar Accreditation Agreement"), of which this
          appendix (".biz Appendix") is a part.

          Registrar wishes to be accredited in the .biz TLD pursuant to and subject to the Registrar Accreditation
          Agreement and ICANN wishes to accredit Registrar in the .biz TLD. Pursuant to and subject to the
          Registrar Accreditation Agreement, Registrar and ICANN hereby agree as follows:

          1. Definitions. All initially capitalized terms not otherwise defined herein shall have the definitions assigned
          to such terms in the Registrar Accreditation Agreement.

          2. Registrar Election. Registrar hereby elects and agrees to become accredited by ICANN to provide
          Registration Services in the .biz TLD.

          3. ICANN's Acceptance. ICANN hereby accepts Registrar's election to become accredited by ICANN
          to provide Registration Services in the .biz TLD.


www.icann.org/en/resources/registrars/raa/raa-17may01-en.htm#3                                                               23/34
2/27/13         Case: 1:20-cv-02421 Document
                                        ICANN | #: 22-1Accreditation
                                                Registrar Filed: 04/23/20
                                                                     Agreement |Page    25 of 35 PageID #:2934
                                                                                 17 May 2001

          IN WITNESS WHEREOF, the parties hereto have caused this .biz Appendix to be executed by their
          duly authorized representatives.

          ICANN                                                         [Registrar Name]

          By: __________________________                                By: __________________________
                                                                        Name:
                                                                        Title:

                                                                        Dated: _________________, 200__



                                                                 .COM APPENDIX

          The Internet Corporation for Assigned Names and Numbers, a California non-profit, public benefit
          corporation ("ICANN"), and [Registrar Name], a [organization type and jurisdiction] ("Registrar") have
          entered into a Registrar Accreditation Agreement ("Registrar Accreditation Agreement"), of which this
          appendix (".com Appendix") is a part.

          Registrar wishes to be accredited in the .com TLD pursuant to and subject to the Registrar Accreditation
          Agreement and ICANN wishes to accredit Registrar in the .com TLD. Pursuant to and subject to the
          Registrar Accreditation Agreement, Registrar and ICANN hereby agree as follows:

          1. Definitions. All initially capitalized terms not otherwise defined herein shall have the definitions assigned
          to such terms in the Registrar Accreditation Agreement.

          2. Registrar Election. Registrar hereby elects and agrees to become accredited by ICANN to provide
          Registration Services in the .com TLD.

          3. ICANN's Acceptance. ICANN hereby accepts Registrar's election to become accredited by ICANN
          to provide Registration Services in the .com TLD.

          IN WITNESS WHEREOF, the parties hereto have caused this .com Appendix to be executed by their
          duly authorized representatives.

          ICANN                                                         [Registrar Name]

          By: __________________________                                By: __________________________
                                                                        Name:
                                                                        Title:

                                                                        Dated: _________________, 200__



                                                                 .COOP APPENDIX


www.icann.org/en/resources/registrars/raa/raa-17may01-en.htm#3                                                               24/34
2/27/13        Case: 1:20-cv-02421 Document
                                       ICANN | #: 22-1Accreditation
                                               Registrar Filed: 04/23/20
                                                                    Agreement |Page    26 of 35 PageID #:2935
                                                                                17 May 2001

          ICANN and [Registrar] have entered into a Registrar Accreditation Agreement ("RAA"), of which this
          .coop Appendix ("Appendix") is a part. Pursuant to and subject to the RAA, Registrar and ICANN
          hereby agree as follows:

          1. Definitions. As used in the RAA (including this appendix) with respect to the .coop TLD:

                1.1 “Sponsor” refers to the entity designated as the Sponsoring Organization for the .coop
                TLD by a Sponsorship Agreement with ICANN, so long as that Sponsorship Agreement is
                in effect.

                1.2 "Registry Operator" is the entity responsible, in accordance with an agreement between
                the Sponsor (or its assignee) and that person or entity, for providing Registry Services for the
                .coop TLD.

                1.3 “Registry Services,” with respect to the .coop TLD, shall have the meaning defined in the
                Sponsorship Agreement in effect between ICANN and the Sponsor.

                1.4 “Authorizing Agreement” refers to the Sponsor’s standard written agreement with
                registrars under which they are authorized to receive from Registry Operator Registry
                Services for the .coop TLD.

                1.5 “Registered Name” refers to a domain name within the domain of the .coop TLD,
                whether at the second or a lower level, about which Registry Operator (or an affiliate
                engaged in providing Registry Services) maintains data in a Registry Database, arranges for
                such maintenance, or derives revenue from such maintenance. A name in a Registry Database
                may be a Registered Name even though it does not appear in a zone file (e.g., a registered
                but inactive name).

                All initially capitalized terms not otherwise defined in this Appendix shall have the definitions
                assigned to such terms in the RAA.

          2. Registrar Election. Registrar hereby elects and agrees to become accredited by ICANN to provide
          Registrar Services in the .coop TLD.

          3. ICANN's Acceptance. ICANN hereby accepts Registrar's election to become accredited by ICANN
          to provide Registrar Services in the .coop TLD.

          4. Need for Agreement with Sponsor. Registrar’s obligation under RAA Subsection 3.1 to operate as a
          registrar for the .coop TLD is conditioned upon the .coop Sponsor selecting Registrar as one authorized to
          act as a .coop registrar, and upon Registrar and the .coop Sponsor having an Authorizing Agreement in
          effect.

          5. Sponsored TLD/Sponsor’s Delegated Authority. Registrar acknowledges that the .coop TLD is a
          sponsored TLD, over which the .coop Sponsor has been delegated policy-formulation authority under its
          TLD Sponsorship Agreement with ICANN. The scope of delegation is currently stated at
          <http://www.icann.org/tlds/agreements/coop/
          sponsorship-agmt-att2-06nov01.htm> and includes topics that will affect the manner in which Registrar
          conducts its business of registering domain names in the .coop TLD. (The delegation includes, for
www.icann.org/en/resources/registrars/raa/raa-17may01-en.htm#3                                                         25/34
2/27/13         Case: 1:20-cv-02421 Document
                                        ICANN | #: 22-1Accreditation
                                                Registrar Filed: 04/23/20
                                                                     Agreement |Page    27 of 35 PageID #:2936
                                                                                 17 May 2001

          example, “Practices of ICANN-Accredited Registrars selected by Sponsor with respect to Registered
          Names and their registration.”) Registrar agrees to comply with the requirements established by the .coop
          Sponsor within its delegated scope of policy-formulation authority.

          6. Deviations from Obligations of this Agreement Due to Delegation. The .coop Sponsor may develop and
          implement a policy within the scope of its authority granted by its TLD Sponsorship Agreement with
          ICANN that requires Registrar to deviate from one or more obligations of this RAA. In that event, the
          .coop Sponsor will notify ICANN in writing of the policy and the manner in which the .coop Sponsor
          believes that Registrar’s obligation(s) under this RAA should be modified. Within thirty days after this
          notification, ICANN will either:

                 (a) notify Registrar and the .coop Sponsor in writing of the modification(s) to Registrar’s
                 obligations under this RAA that in ICANN’s opinion is (are) appropriate to allow Registrar
                 to comply with the .coop Sponsor policy. In case of this notification by ICANN, Registrar
                 may act in conformity with the modified obligation(s) stated in the ICANN notification.
                 (b) notify Registrar and the .coop Sponsor in writing that in ICANN’s opinion no
                 modification of Registrar’s obligations is appropriate. In case of this notification by ICANN,
                 Registrar will continue to comply with its obligations under the RAA without any modification
                 until it is notified in writing by ICANN that a resolution of any difference between the
                 opinions of ICANN and the .coop Sponsor is resolved.

          IN WITNESS WHEREOF, the parties hereto have caused this .coop Appendix to be executed by their
          duly authorized representatives.

          ICANN                                                         [Registrar Name]

          By: __________________________                                By: __________________________
                                                                        Name:
                                                                        Title:

                                                                        Dated: _________________, 200__

                                                                 .INFO APPENDIX

          The Internet Corporation for Assigned Names and Numbers, a California non-profit, public benefit
          corporation ("ICANN"), and [Registrar Name], a [organization type and jurisdiction] ("Registrar") have
          entered into a Registrar Accreditation Agreement ("Registrar Accreditation Agreement"), of which this
          appendix (".info Appendix") is a part.

          Registrar wishes to be accredited in the .info TLD pursuant to and subject to the Registrar Accreditation
          Agreement and ICANN wishes to accredit Registrar in the .info TLD. Pursuant to and subject to the
          Registrar Accreditation Agreement, Registrar and ICANN hereby agree as follows:

          1. Definitions. All initially capitalized terms not otherwise defined herein shall have the definitions assigned
          to such terms in the Registrar Accreditation Agreement.

          2. Registrar Election. Registrar hereby elects and agrees to become accredited by ICANN to provide
www.icann.org/en/resources/registrars/raa/raa-17may01-en.htm#3                                                               26/34
2/27/13         Case: 1:20-cv-02421 Document
                                        ICANN | #: 22-1Accreditation
                                                Registrar Filed: 04/23/20
                                                                     Agreement |Page    28 of 35 PageID #:2937
                                                                                 17 May 2001

          Registration Services in the .info TLD.

          3. ICANN's Acceptance. ICANN hereby accepts Registrar's election to become accredited by ICANN
          to provide Registration Services in the .info TLD.

          IN WITNESS WHEREOF, the parties hereto have caused this .info Appendix to be executed by their
          duly authorized representatives.

          ICANN                                                      [Registrar Name]

          By: __________________________                             By: __________________________
                                                                     Name:
                                                                     Title:

                                                                     Dated: _________________, 200__




                                                             .MUSEUM APPENDIX

          ICANN and [Registrar Name] have entered into a Registrar Accreditation Agreement ("RAA"), of which
          this .museum Appendix ("Appendix") is a part. Pursuant to and subject to the RAA, Registrar and
          ICANN hereby agree as follows:

          1. Definitions. As used in the RAA (including this appendix) with respect to the .museum TLD:

                1.1 “Sponsor” refers to the entity designated as the Sponsoring Organization for the .museum
                TLD by a Sponsorship Agreement with ICANN, so long as that Sponsorship Agreement is
                in effect.

                1.2 "Registry Operator" is the entity responsible, in accordance with an agreement between
                the Sponsor (or its assignee) and that person or entity, for providing Registry Services for the
                .museum TLD.

                1.3 “Registry Services,” with respect to the .museum TLD, shall have the meaning defined in
                the Sponsorship Agreement in effect between ICANN and the Sponsor.

                1.4 “Authorizing Agreement” refers to the Sponsor’s standard written agreement with
                registrars under which they are authorized to receive from Registry Operator Registry
                Services for the .museum TLD.

                1.5 “Registered Name” refers to a domain name within the domain of the .museum TLD,
                whether consisting of two or more (e.g., example.art.museum) levels, about which Registry
                Operator (or an affiliate engaged in providing Registry Services) maintains data in a Registry
                Database, arranges for such maintenance, or derives revenue from such maintenance. A
                name in a Registry Database may be a Registered Name even though it does not appear in a
                zone file (e.g., a registered but inactive name).
www.icann.org/en/resources/registrars/raa/raa-17may01-en.htm#3                                                     27/34
2/27/13        Case: 1:20-cv-02421 Document
                                       ICANN | #: 22-1Accreditation
                                               Registrar Filed: 04/23/20
                                                                    Agreement |Page    29 of 35 PageID #:2938
                                                                                17 May 2001

                All initially capitalized terms not otherwise defined in this Appendix shall have the definitions
                assigned to such terms in the RAA.

          2. Registrar Election. Registrar hereby elects and agrees to become accredited by ICANN to provide
          Registrar Services in the .museum TLD.

          3. ICANN's Acceptance. ICANN hereby accepts Registrar's election to become accredited by ICANN
          to provide Registrar Services in the .museum TLD.

          4. Need for Agreement with Sponsor. Registrar’s obligation under RAA Subsection 3.1 to operate as a
          registrar for the .museum TLD is conditioned upon the .museum Sponsor selecting Registrar as one
          authorized to act as a .museum registrar, and upon Registrar and the .museum Sponsor having an
          Authorizing Agreement in effect.

          5. Sponsored TLD/Sponsor’s Delegated Authority. Registrar acknowledges that the .museum TLD is a
          sponsored TLD, over which the .museum Sponsor has been delegated policy-formulation authority under
          its TLD Sponsorship Agreement with ICANN. The scope of delegation is currently stated at
          <http://www.icann.org/tlds/agreements/museum/sponsorship-agmt-att2-20aug01.htm> and includes topics
          that will affect the manner in which Registrar conducts its business of registering domain names in the
          .museum TLD. (The delegation includes, for example, “Practices of ICANN-Accredited Registrars
          selected by Sponsor with respect to Registered Names and their registration.”) Registrar agrees to comply
          with the requirements established by the .museum Sponsor within its delegated scope of policy-formulation
          authority.

          6. Deviations from Obligations of this Agreement Due to Delegation. The .museum Sponsor may develop
          and implement a policy within the scope of its authority granted by its TLD Sponsorship Agreement with
          ICANN that requires Registrar to deviate from one or more obligations of this RAA. In that event, the
          .museum Sponsor will notify ICANN in writing of the policy and the manner in which the .museum
          Sponsor believes that Registrar’s obligation(s) under this RAA should be modified. Within thirty days after
          this notification, ICANN will either:

                (a) notify Registrar and the .museum Sponsor in writing of the modification(s) to Registrar’s
                obligations under this RAA that in ICANN’s opinion is (are) appropriate to allow Registrar
                to comply with the .museum Sponsor policy. In case of this notification by ICANN, Registrar
                may act in conformity with the modified obligation(s) stated in the ICANN notification.

                (b) notify Registrar and the .museum Sponsor in writing that in ICANN’s opinion no
                modification of Registrar’s obligations is appropriate. In case of this notification by ICANN,
                Registrar will continue to comply with its obligations under the RAA without any modification
                until it is notified in writing by ICANN that a resolution of any difference between the
                opinions of ICANN and the .museum Sponsor is resolved.

          IN WITNESS WHEREOF, the parties hereto have caused this .museum Appendix to be executed by
          their duly authorized representatives.

          ICANN                                                  [Registrar Name]


www.icann.org/en/resources/registrars/raa/raa-17may01-en.htm#3                                                          28/34
2/27/13         Case: 1:20-cv-02421 Document
                                        ICANN | #: 22-1Accreditation
                                                Registrar Filed: 04/23/20
                                                                     Agreement |Page    30 of 35 PageID #:2939
                                                                                 17 May 2001

          By: __________________________                                By: __________________________
                                                                        Name:
                                                                        Title:

                                                                        Dated: _________________, 200__



                                                                 .NAME APPENDIX

          The Internet Corporation for Assigned Names and Numbers, a California non-profit, public benefit
          corporation ("ICANN"), and [Registrar Name], a [organization type and jurisdiction] ("Registrar") have
          entered into a Registrar Accreditation Agreement ("Registrar Accreditation Agreement"), of which this
          appendix (“.name Appendix”) is a part.

          Registrar wishes to be accredited in the .name TLD pursuant to and subject to the Registrar Accreditation
          Agreement and ICANN wishes to accredit Registrar in the .name TLD. Pursuant to and subject to the
          Registrar Accreditation Agreement, Registrar and ICANN hereby agree as follows:

          1. Definitions. All initially capitalized terms not otherwise defined herein shall have the definitions assigned
          to such terms in the Registrar Accreditation Agreement.

          2. Registrar Election. Registrar hereby elects and agrees to become accredited by ICANN to provide
          Registration Services in the .name TLD.

          3. ICANN's Acceptance. ICANN hereby accepts Registrar's election to become accredited by ICANN
          to provide Registration Services in the .name TLD.

          4. Data Submission. Pursuant to Subsection 3.2.1, as part of its registration for SLD E-mail forwarding,
          the NameWatch Service, and Defensive Registrations, Registrar shall submit to, or shall place in the
          Registry Database operated by, the Registry Operator for the TLD that Registry Operator, consistent with
          Appendix C to its Registry Agreement with ICANN, data elements Registry Operator requires be
          submitted to it.

          IN WITNESS WHEREOF, the parties hereto have caused this .name Appendix to be executed by their
          duly authorized representatives.

          ICANN                                                         [Registrar Name]

          By: __________________________                                By: __________________________
                                                                        Name:
                                                                        Title:

                                                                        Dated: _________________, 200__


                                                                 .NET APPENDIX


www.icann.org/en/resources/registrars/raa/raa-17may01-en.htm#3                                                               29/34
2/27/13         Case: 1:20-cv-02421 Document
                                        ICANN | #: 22-1Accreditation
                                                Registrar Filed: 04/23/20
                                                                     Agreement |Page    31 of 35 PageID #:2940
                                                                                 17 May 2001

          The Internet Corporation for Assigned Names and Numbers, a California non-profit, public benefit
          corporation ("ICANN"), and [Registrar Name], a [organization type and jurisdiction] ("Registrar") have
          entered into a Registrar Accreditation Agreement ("Registrar Accreditation Agreement"), of which this
          appendix (".net Appendix") is a part.

          Registrar wishes to be accredited in the .net TLD pursuant to and subject to the Registrar Accreditation
          Agreement and ICANN wishes to accredit Registrar in the .net TLD. Pursuant to and subject to the
          Registrar Accreditation Agreement, Registrar and ICANN hereby agree as follows:

          1. Definitions. All initially capitalized terms not otherwise defined herein shall have the definitions assigned
          to such terms in the Registrar Accreditation Agreement.

          2. Registrar Election. Registrar hereby elects and agrees to become accredited by ICANN to provide
          Registration Services in the .net TLD.

          3. ICANN's Acceptance. ICANN hereby accepts Registrar's election to become accredited by ICANN
          to provide Registration Services in the .net TLD.

          IN WITNESS WHEREOF, the parties hereto have caused this .net Appendix to be executed by their
          duly authorized representatives.

          ICANN                                                        [Registrar Name]

          By: __________________________                               By: __________________________
                                                                       Name:
                                                                       Title:

                                                                       Dated: _________________, 200__



                                                                 .ORG APPENDIX

          The Internet Corporation for Assigned Names and Numbers, a California non-profit, public benefit
          corporation ("ICANN"), and [Registrar Name], a [organization type and jurisdiction] ("Registrar") have
          entered into a Registrar Accreditation Agreement ("Registrar Accreditation Agreement"), of which this
          appendix (".org Appendix") is a part.

          Registrar wishes to be accredited in the .org TLD pursuant to and subject to the Registrar Accreditation
          Agreement and ICANN wishes to accredit Registrar in the .org TLD. Pursuant to and subject to the
          Registrar Accreditation Agreement, Registrar and ICANN hereby agree as follows:

          1. Definitions. All initially capitalized terms not otherwise defined herein shall have the definitions assigned
          to such terms in the Registrar Accreditation Agreement.

          2. Registrar Election. Registrar hereby elects and agrees to become accredited by ICANN to provide
          Registration Services in the .org TLD.

www.icann.org/en/resources/registrars/raa/raa-17may01-en.htm#3                                                               30/34
2/27/13         Case: 1:20-cv-02421 Document
                                        ICANN | #: 22-1Accreditation
                                                Registrar Filed: 04/23/20
                                                                     Agreement |Page    32 of 35 PageID #:2941
                                                                                 17 May 2001

          3. ICANN's Acceptance. ICANN hereby accepts Registrar's election to become accredited by ICANN
          to provide Registration Services in the .org TLD.

          IN WITNESS WHEREOF, the parties hereto have caused this .org Appendix to be executed by their
          duly authorized representatives.

          ICANN                                                        [Registrar Name]

          By: __________________________                               By: __________________________
                                                                       Name:
                                                                       Title:

                                                                       Dated: _________________, 200__



                                                                 .PRO APPENDIX

          ICANN and [Registrar] have entered into a Registrar Accreditation Agreement ("RAA"), of which this
          .pro Appendix ("Appendix") is a part. Pursuant to and subject to the RAA, Registrar and ICANN hereby
          agree as follows:

          1. Definitions. As used in the RAA (including this appendix) with respect to the .pro TLD, all initially
          capitalized terms not otherwise defined in this Appendix shall have the definitions assigned to such terms in
          the RAA.

          2. Registrar Election. Registrar hereby elects and agrees to become accredited by ICANN to provide
          Registrar Services in the .pro TLD.

          3. ICANN's Acceptance. ICANN hereby accepts Registrar's election to become accredited by ICANN
          to provide Registrar Services in the .pro TLD.

          IN WITNESS WHEREOF, the parties hereto have caused this .pro Appendix to be executed by their
          duly authorized representatives.

          ICANN                                                        [Registrar Name]

          By: __________________________                               By: __________________________
                                                                       Name:
                                                                       Title:

                                                                       Dated: _________________, 200__


                                                        LOGO LICENSE APPENDIX

          The Internet Corporation for Assigned Names and Numbers, a California non-profit, public benefit
          corporation ("ICANN"), and [Registrar Name], a [organization type and jurisdiction] ("Registrar") have
www.icann.org/en/resources/registrars/raa/raa-17may01-en.htm#3                                                            31/34
2/27/13        Case: 1:20-cv-02421 Document
                                       ICANN | #: 22-1Accreditation
                                               Registrar Filed: 04/23/20
                                                                    Agreement |Page    33 of 35 PageID #:2942
                                                                                17 May 2001

          entered into a Registrar Accreditation Agreement ("Registrar Accreditation Agreement"), of which this
          appendix ("Logo License Appendix") is a part. Definitions in the Registrar Accreditation Agreement apply
          in this Logo License Appendix.

          Registrar wishes to acquire from ICANN, and ICANN wishes to grant to Registrar, a license to use the
          trademarks listed below the signature block of this Logo License Appendix ("Trademarks") in connection
          with Registrar's role as an ICANN-accredited registrar. Pursuant to and subject to the Registrar
          Accreditation Agreement, Registrar and ICANN hereby agree as follows:

                LICENSE

                        1. Grant of License. ICANN grants to Registrar a non-exclusive, worldwide
                        right and license to use the Trademarks, during the term of this appendix and
                        solely in connection with the provision and marketing of Registrar Services in
                        order to indicate that Registrar is accredited as a registrar of domain names by
                        ICANN. Except as provided in this subsection and Subsection 2.2 of the
                        Registrar Accreditation Agreement, Registrar shall not use the Trademarks, any
                        term, phrase, or design which is confusingly similar to the Trademarks or any
                        portion of the Trademarks in any manner whatsoever.

                        2. Ownership of Trademarks. Any and all rights in the Trademarks that may be
                        acquired by Registrar shall inure to the benefit of, and are herby assigned to,
                        ICANN. Registrar shall not assert ownership of the Trademarks or any
                        associated goodwill.

                        3. No Sublicense. Registrar shall not sublicense any of its rights under this
                        appendix to any other person or entity (including any of Registrar’s resellers)
                        without the prior written approval of ICANN.

                REGISTRATION AND ENFORCEMENT

                        1. Registration. Registration and any other form of protection for the
                        Trademarks shall only be obtained by ICANN in its name and at its expense.

                        2. Enforcement. Registrar shall promptly notify ICANN of any actual or
                        suspected infringement of the Trademarks by third parties, including Registrar's
                        resellers or affiliates. ICANN shall have the sole discretion to initiate and
                        maintain any legal proceedings against such third parties; Registrar shall not take
                        any such actions without the prior written approval of ICANN; and ICANN
                        shall retain any and all recoveries from such actions.

                        3. Further Assurances. Registrar agrees to execute such other documents and
                        to take all such actions as ICANN may request to effect the terms of this
                        appendix, including providing such materials (for example URLs and samples of
                        any promotional materials bearing the Trademarks), cooperation, and
                        assistance as may be reasonably required to assist ICANN in obtaining,
                        maintaining, and enforcing trademark registration(s) and any other form of

www.icann.org/en/resources/registrars/raa/raa-17may01-en.htm#3                                                       32/34
2/27/13        Case: 1:20-cv-02421 Document
                                       ICANN | #: 22-1Accreditation
                                               Registrar Filed: 04/23/20
                                                                    Agreement |Page    34 of 35 PageID #:2943
                                                                                17 May 2001

                        protection for the Trademarks.

               TERM AND TERMINATION

                        This Logo License Appendix shall be effective from the date it is signed below
                        by both parties until the Expiration Date, unless this appendix or the Registrar
                        Accreditation Agreement is earlier terminated. Each party shall have the right to
                        terminate this appendix at any time by giving the other party written notice.
                        Upon expiration or termination of this appendix, Registrar shall immediately
                        discontinue all use of the Trademarks.

          IN WITNESS WHEREOF, the parties have caused this Logo License Appendix to be executed by their
          duly authorized representatives.

          ICANN                                                  [Registrar Name]

          By: __________________________                         By: __________________________
                                                                 Name:
                                                                 Title:

                                                                 Dated: _________________, 200__

          TRADEMARKS:

          1. ICANN Accredited Registrar

          2.




www.icann.org/en/resources/registrars/raa/raa-17may01-en.htm#3                                                  33/34
2/27/13       Case: 1:20-cv-02421 Document
                                      ICANN | #: 22-1Accreditation
                                              Registrar Filed: 04/23/20
                                                                   Agreement |Page    35 of 35 PageID #:2944
                                                                               17 May 2001




                                Comments concerning the layout, construction and functionality of this site
                                               should be sent to webmaster@icann.org.

                                                             Page Updated 29-May-2009
                                             ©2001-2006 The Internet Corporation for Assigned Names and Numbers
                                                                     All rights reserved.




www.icann.org/en/resources/registrars/raa/raa-17may01-en.htm#3                                                    34/34
